NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMEER ALGHUSAIN,                                No. 21-15110

                Plaintiff-Appellant,            D.C. No. 5:20-cv-05175-BLF

 v.
                                                MEMORANDUM*
JASON L. NEMETH; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Ameer Alghusain appeals pro se from the district court’s order denying his

motion for a preliminary injunction in his 42 U.S.C. § 1983 action arising out of

injuries Alghusain sustained in Ohio. We have jurisdiction under 28 U.S.C.

§ 1292(a)(1). We review for an abuse of discretion. Jackson v. City & County of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
San Francisco, 746 F.3d 953, 958 (9th Cir. 2014). We affirm.

      The district court did not abuse its discretion by denying Alghusain’s motion

for a preliminary injunction because Alghusain failed to establish that he is likely

to succeed on the merits of his claims. See id. (plaintiff seeking preliminary

injunction must establish that he is likely to succeed on the merits, he is likely to

suffer irreparable harm in the absence of preliminary relief, the balance of equities

tips in his favor, and an injunction is in the public interest).

      We reject as without merit Alghusain’s contentions that the district court

was required to grant his motion because it was unopposed and that the district

court should have granted Alghusain an opportunity to file an amended motion.

      AFFIRMED.




                                            2                                    21-15110